Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 & 17-18 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method for encoding/decoding, and non-transitory decoder-readable storage medium storing picture information generated.
Prior art was found for the claims as follows: 
Yang et al. (US 2012/0201303 A1) (hereinafter Yang) 
Francois et al. (US 2014/0016874 A1) (hereinafter Francois)
Seregin et al. (US 2013/0272401 A1)
Lee et al. (US 2013/0272422 A1)
Xu et al. (US 2009/0087122 A1) (hereinafter Xu) 
Cha Zhang et al., “Analyzing the Optimality of Predictive Transform Coding Using Graph-Based Models,” IEEE Signal Processing Letters, Vol. 20, no. 1, 1 Jan 2013, Pg. 106-109 

Regarding claim 15, and similarly claims 17-18, Yang discloses a method of decoding a video data based on an intra-prediction mode [Paragraph [0029]-[0031], Video decoding method according to an intra-frame prediction mode], the method comprising:
[Paragraph [0160], Resolving unit 601 obtains transformation matrix index information, as model index];
determining an inverse-transform kernel set for the current block among pre-determined multiple inverse-transform kernel sets based on the intra-prediction mode [Paragraph [0161]-[0165], determining unit 602 determines inverse-transform kernel set among pre-determined multiple inverse-transform matrixes, as kernel sets, by determining the inverse transformation matrix based on intra-frame prediction mode];
deriving the inverse-transform matrix based on the inverse-transform kernel set [Paragraph [0161]-[0165], determining unit 602 determines inverse transformation matrix or set of inverse transformation matrixes based on intra-frame prediction mode and calculation result]; and 
performing an inverse-transform for the current block based on the inverse-transform matrix [Paragraph [0162], reconstructing unit 603 uses determined transformation matrix to perform inverse transformation and obtaining residual data].
Then, Francois teaches wherein a plurality of intra-prediction modes are grouped into one or more intra-prediction mode groups and each of the intra-prediction mode groups corresponds to a single inverse-transform kernel set, and wherein based on an intra-DC mode and an intra-planar mode being grouped together, the intra-DC mode and the intra-planar mode correspond to a single kernel set [Paragraph [0012], [0082]-[0088] & [0096], In HEVC, intra prediction modes are grouped into two types – non-directional intra prediction modes that include planar and DC modes, and directional, or 33 angular modes. If a mode is non-angular, or non-directional (DC/Planar), transformation step S604 applies 2D affine transformation with matrix q, as single kernel set].

However, neither Yang nor Francois teach or suggest wherein based on an intra-DC mode and an intra-planar mode being grouped together, the intra-DC mode and the intra-planar mode correspond to a single inverse-transform kernel set.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487